              Case 18-19441-EPK        Doc 636      Filed 03/07/19   Page 1 of 12



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
In re:

160 Royal Palm, LLC,                                 Case No. 18-19441-EPK

      Debtor.                                        Chapter 11
________________________/

         NOTICE OF FILING AFFIDAVITS OF ERIC PENDERGRAFT AND CARY
              GLICKSTEIN IN SUPPORT OF PROPOSED PRIVATE SALE

         Debtor, 160 Royal Palm, LLC hereby gives notice of the attached:

         1. Affidavit by Eric Pendergraft in Support of Proposed Private Sale of Assets to LOR
            U.S. Hotels Holdings, LLC; and

         2. Affidavit by Cary Glickstein in Support of Proposed Private Sale of Real Property to
            LR U.S. Hotels Holdings, LLC.

         The Affidavits are filed in connection with the Expedited Motion to Approve (I) Private

Sale of Real Property to LR U.S. Hotels Holdings, LLC and (II) Authorize Debtor’s Advance of

$250,000 to the Town of Palm Beach on Behalf of Buyer of Debtor’s Assets [DE: 604] and

Order: (I) Granting Expedited Motion Seeking Approval of Procedures for Amended Sale

Process and (II) Scheduling Final Hearing to Consider Approval of Sale of Assets Free and

Clear of Liens, Claims and Encumbrances [DE: 619].




{2234/000/00437778}                             1
             Case 18-19441-EPK          Doc 636      Filed 03/07/19    Page 2 of 12



                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on

March 7, 2019, via CM/ECF to all parties registered to receive such notice via electronic filing.

                                              SHRAIBERG, LANDAU & PAGE, P.A.
                                              Attorneys for Debtor
                                              2385 NW Executive Center Drive, #300
                                              Boca Raton, Florida 33431
                                              Telephone: 561-443-0800
                                              Facsimile: 561-998-0047

                                              By:    /s/ Bernice C. Lee
                                                         Bernice C. Lee
                                                         Florida Bar No. 0073535
                                                         blee@slp.law
                                                         Eric Pendergraft
                                                         Florida Bar No. 91927
                                                         ependergraft@slp.law




{2234/000/00437778}                              2
    Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 3 of 12



 

 




                   EXHIBIT 1
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 4 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 5 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 6 of 12
    Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 7 of 12



 

 




                   EXHIBIT 2
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 8 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 9 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 10 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 11 of 12
Case 18-19441-EPK   Doc 636   Filed 03/07/19   Page 12 of 12
